Title: Instructions to Captains Nicholson Broughton and John Selman, 16 October 1775
From: Washington, George
To: Broughton, Nicholson,Selman, John



Sir
[Cambridge October 16. 1775]

The Hon. Cont. Congress having received Intelligence that two North Country Brigantines of no Force sailed from England some Time ago for Quebec laden with 6000 Stand of Arms a large Quantity of Powder & other Stores—You are hereby directed to make all possible Dispatch for the River St Laurence & there to take such a Station as will best enable you to intercept the above Vessels.
2. You are also to seize & take any other Transports laden with men Ammunition Cloathing or other Stores for the Use of the ministerial Army or Navy in America & secure them in such Places as may be most safe & Convenient.
3. The other Armed Schooner named the Lynch & commanded by Capt. Selliman is to be under your general Command but you are to advise & concert with him the proper Stations & the proper Time to continue this Service.
4. You are to endeavour if possible to discover whether the above Vessels have passed by—if they have you are not to return but keep the Station as long as the Season will admit—As there

is a great Probability that Quebeck will fall into our Hands in a very short Time it may be expected that not only the above Ordnance Vessels: but others from Quebec & Montreal may come down & fall into our Hands.
5. As there may be Men of War at Newfoundland you are so to conduct as to prevent being discovered by them or any Intelligence given of your Station.
6. Whatever Vessels you may meet bound in or out of the River St Laurence which you have Reason to believe are in the Service of the Ministerial Army or conveying any Stores to them of Provision or of any other Nature, You are to endeavour to seize, tho’ they should not be Transports regularly engaged by Government.
7. For your Encouragement & that of the Officers & Men under Your Command, you will receive one third Part of the Value of any Prizes you may take as well military Stores as the Hulls of such Vessels (nothing being excepted but the wearing Apparel & private Stock of the Captains other Officers & Passengers of such Prize[)].
8. Should you meet with any Vessel the Property of the Inhabitants of Canada not employed in any Respect in the Service of the Ministerial Army—You are to treat such Vessel with all Kindness & by no Means suffer them to be injured or molested.
The same to Capt. Sellman except the 3d Article which is You are to consider Capt. Brughton as your Commodore & to keep Company with him till you arrive at the proper Station—You are to consult together upon the proper Places to cruize Your Signals &c. & to agree upon.
